Citation Nr: 1607113	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a January 2015 videoconference hearing before the Board that was held at the San Diego, California, RO.  

The issue was remanded by the Board in July 2010, March 2013, and February 2015, for further development.  That development having been achieved, it now returns for appellate review.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to high noise levels while serving in the Army while working with a field artillery unit.  The Veteran believes that this in-service noise exposure caused his current bilateral hearing loss.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2015).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded VA audiological examinations in October 2004 and February 2011.  The examiner in the February 2011 VA examination determined that the Veteran did not have hearing loss related to his active duty service.  However, in both examination reports it was noted that the Veteran had provided invalid responses to puretone testing.  It was further noted there were many inconsistencies and that while the Veteran had excellent speech recognition scores, his responses to tonal stimuli were inconsistent with those scores.  Therefore, the opinion provided in the February 2011 VA examination was determined to be inadequate as it is not based on an accurate view of the Veteran's hearing impairment.

As a result, the issue was remanded and the Veteran was afforded a new VA examination in September 2015.  The VA examination puretone thresholds, in decibels, were interpreted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
20
20
40
45
45


The Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.303, for the left ear, but not the right ear, as noted above.

However, the Veteran submitted private audiology reports that date from February 2008 to December 2015 which indicate that the Veteran meets the requirements, bilaterally, for hearing loss for VA purposes, and therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The evidence regarding medical nexus consists of a VA examiner's statement in the September 2015 audiology examination report and a statement by the Veteran's treating audiologist.  The September 2015 VA examiner stated that the Veteran's hearing loss was not at least as likely as not caused by or the result of his military service because there was no in-service documentation of acoustic trauma.  The in-service medical evidence did not reveal significant threshold shifts or complaints or treatment for hearing loss.  The examiner then noted the Veteran's age and stated that presbycusis could not be ruled out.  Finally the examiner noted the Veteran's post-service noise exposure from 20 years of custodial work and manufacturing work. 

The Veteran's treating private audiologist stated, in a March 2015 letter, that the Veteran's hearing was worse than what would be expected for his age and that his extensive exposure to noise in the military was likely a contributing factor to the Veteran's hearing loss.  

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has consistently reported that he had significant noise exposure during active duty service while working with artillery weapons.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

In light of the above, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service. While the medical evidence is inconsistent because testing the Veteran's hearing has proven to be difficult at times, given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the Veteran's noise exposure during active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


